PER CURIAM:
Keith Thomas appeals a district court order dismissing his complaint as frivolous. We have reviewed the record and the district court’s order and agree with the district court. Thomas’ complaint was completely frivolous. Accordingly, we dismiss the appeal as frivolous. We also deny his motion for an injunction. We dispense with oral argument because the facts and *214legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED